SUPREME COURT OF PENNSYLVANIA
                      CIVIL PROCEDURAL RULES COMMITTEE
                    CRIMINAL PROCEDURAL RULES COMMITTEE
                 JUVENILE COURT PROCEDURAL RULES COMMITTEE
                         MINOR COURT RULES COMMITTEE
                 ORPHANS’ COURT PROCEDURAL RULES COMMITTEE

                                                REPORT

       On June 28, 2016, the Court amended Pa.R.J.A. No. 103 to consolidate the local
rulemaking procedure in the courts of common pleas and replace the requirements
currently set forth in Pa.R.C.P. No. 239, Pa.R.C.P. No. 239.8, Pa.R.Crim P. 105,
Pa.R.J.C.P. 121, Pa.R.J.C.P. 1121, and Pa. O.C. Rule 1.5 (collectively “Procedural
Rules”). The Court also adopted new Pa.R.C.P.M.D.J. No. 216 to provide a cross-
reference to the consolidated local rulemaking procedure in Pa.R.J.A. No. 103.1

        On August 29, 2015, the Rules Committees published a joint proposal at 45
Pa.B. 5384 to modify the local rulemaking procedure to require courts to publish their
local rules on their court or county’s website, which the majority are presently doing, and
to effectively require the AOPC to add a link on the UJS website back to each court or
county website where local rules are maintained. Each county already has a webpage
on the UJS website (http://www.pacourts.us/courts/courts-of-common-pleas/).               In
addition, the Civil Procedural Rules Committee would prospectively expand its review to
all local rules of civil procedure while the Domestic Relations Procedural Rules
Committee would begin to review all new and amended “family court” rules. Please
note that the scope of review is limited to whether the local rule is inconsistent with a
statewide rule; the Rules Committees do not review the merits or wisdom of the local
rule.

       After addressing comments, some of which prompted further revisions, the Rules
Committees proceeded to recommend multiple rule changes to effectuate this proposal.
During this process, the need to maintain five individual procedures for the promulgation
of local rules was reconsidered. Historically, the different procedures accrued as each
body adopted a review process over the span of decades. However, the process is at a
point where the review requirement is nearly uniform across all bodies of rules;
therefore, the continued need for separate rules no longer appears substantiated.

        Accordingly, the prior proposal was revised to include:

1
        This recommendation also contains an amendment to the Note to Pa.R.J.A. No. 1952(B)(5) to
make a corollary revision to the reference to local rule adoption procedures.
   1) Consolidation of all local procedural rulemaking requirements, currently existing
      in various statewide procedural rules, into one Rule of Judicial Administration.

   2) Compilation and publication of all local rules of judicial administration on the
      website of the respective court or county.

   3) Expansion of the review requirement to encompass local rules governing
      magisterial district courts, which rules are promulgated infrequently, but included
      for the purpose of uniformity.

       Pennsylvania Rule of Judicial Administration 103, which governs rulemaking
generally in the Unified Judicial System, appeared as the appropriate vehicle for the
consolidated procedure. Current subdivision (c) of Pa.R.J.A. No. 103 provides a
procedure for adoption of local rules other than local procedural rules, such as local
rules of judicial administration, which are outside the purview of the procedural rules. In
consultation with the Administrative Office of Pennsylvania Courts, separate procedures
for local rules of judicial administration and local rules of procedure were developed.
Subdivision (c) governs the adoption of local rules of judicial administration, while new
subdivision (d) governs the adoption of local procedural rules.

                                     Subdivision (c)

       Current subdivision (c) functions as a “residuary” procedure. Local rules that do
not come under the purview of the Procedural Rules are promulgated in accordance
with subdivision (c). Revisions were made to subdivision (c) to change it from serving
as a “residuary” function to a distinct category by labeling it “local rules of judicial
administration.”

       To the greatest extent possible, the procedure in amended subdivision (c) is the
same as the procedure in new subdivision (d), which will be described below. Of
particular note, the numbering and format of the two subdivisions were mirrored to
maintain uniformity. For example, Pa.R.J.A. No. 103(c)(4) was “reserved” so that
subsequent requirements would align with those in subdivision (d).

      Amended subdivision (c) differs from the procedure in new subdivision (d) in two
respects. First, there is no requirement that local rules of judicial administration be
reviewed to determine if they are inconsistent with the general rules of judicial
administration.

      Second, subdivision (c)(8) addresses several other matters outside the purview
of the Procedural Rules. It has been the view of the Rules Committees that fee
schedules are not procedural in nature; rather, setting fees is a matter of judicial


                                            2
administration. To reflect this practice, subdivision (c)(8) was revised to: (1) associate
filing fees with local rules of judicial administration; and (2) create an exception to the
“no local rule bar” for filing fees. This provision permits a filing to be rejected if the filing
fee is not included or otherwise waived.

                                           Subdivision (d)

        Subdivision (d) will require all local rules of procedure to be submitted to the
appropriate Rules Committee for review and approval before adoption to ensure that a
local rule is not inconsistent with any general rule of the Supreme Court.2 For the
convenience of users, subdivision (d) will allow proposed local rules to be submitted via
email. Upon written notification from the appropriate Rules Committee that the local
rule is not inconsistent with any general rule of the Supreme Court, the adopting court
will then need to publish the local rule in the Pennsylvania Bulletin for that local rule to
become effective and enforceable. All local rules become effective not less than 30
days after publication in the Pennsylvania Bulletin. This allows the adopting court to set
a specific date in an order to implement a local rule so long as that date is not less than
30 days after publication. Subdivision (d) also requires the adopting court to file a copy
of the local rule with the AOPC, publish a copy of the local rule on the local court
website, and then compile the local rule into the set of local rules on the local court
website no later than 30 days after publication in the Pennsylvania Bulletin.

       Subdivision (d) also contains some changes from current practice. For example,
Pa.R.C.P. No. 239, Pa.R.Crim.P. 105, Pa.R.J.C.P. 121 and Pa.R.J.C.P. 1121 all
contained provisions that allowed for those Rules Committees to unilaterally suspend
local rules. There is no recollection of this authority being exercised in modern
rulemaking and it is believed to be an anachronism. This authority has not been
included in new subdivision (d). However, subdivision (d)(2) does retain a Rules
Committee’s authority to recommend, at any time, that the Supreme Court suspend,
vacate, or require amendment of a local rule.

2
        The definition of “local rule” in subdivision (d)(1) does not extend to procedural rules adopted by
the appellate courts. While much of the practice and procedure in the Commonwealth Court’s original
jurisdiction would be governed by the Rules of Civil Procedure, see Pa.R.A.P. 1517, there are some
proceedings subject to the Commonwealth Court’s exclusive procedural rules, see, e.g., Pa.R.A.P. 3771-
3784.
        This definition also does not include rules of civil procedure adopted by the Philadelphia
Municipal Court. Pa.R.C.P. No. 239(a) defines the term “local rule” to include local rules “which are
adopted and enforced by a court of common pleas to govern civil practice and procedure.”            Unlike
Pa.R.Crim.P. 105, the Philadelphia Municipal Court was specifically excluded as a court that is subject to
Pa.R.C.P. No. 239. See also the definition of “Court” in Phila. M.C.R. Civ.No. 101.




                                                    3
        New subdivision (d) provides much needed consolidation and uniformity for
publication and effective dates of local rules. It also eliminates the requirement to
submit certified copies of local rules to the Rules Committees, AOPC, and the
Legislative Reference Bureau pursuant to Pa.R.C.P. No. 239, Pa.R.Crim.P. 105,
Pa.R.J.C.P. 121, Pa.R.J.C.P. 1121, and Pa. O.C. Rule 1.5. Under new subdivision (d),
the Rules Committees, AOPC, and the Legislative Reference Bureau will not need a
certified copy of a local rule because they will be reviewing the local rule prior to
publication and issuing a written notification that the local rule is approved. As a result,
the requirement to submit certified copies has been eliminated from the proposal.

                                           Procedural Rules

       With the consolidation of local rulemaking procedure into Pa.R.J.A. No. 103, the
Procedural Rules have been amended to eliminate the specific requirements for local
rulemaking within each body of rules. Each of the Procedural Rules provides a cross-
reference to Pa.R.J.A. No. 103 indicating where local rulemaking procedure can be
found.3 As noted above, this proposal also includes a recommendation for new
Pa.R.C.P.M.D.J. No. 216, which provides the same cross-reference to Pa.R.J.A. No.
103. This new rule was added to the proposal to provide consistency across all bodies
of rules.




3
        Pa. O.C. Rule 1.5 also retains a provision that local rules applicable to practice in the Civil or Trial
Division of the Court of Common Pleas are inapplicable to practice in the Orphans' Court Division unless
so directed by the statewide rules or specifically by local orphans’ court rules.




                                                      4